TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 5, 2018



                                      NO. 03-17-00285-CV


                                  Rickye Henderson, Appellant

                                                 v.

                                     David Buttross, Appellee


           APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
             AFFIRMED IN PART, REVERSED AND REMANDED IN PART—
                        OPINION BY JUSTICE PEMBERTON



This is an appeal from the order signed by the district court on April 7, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court affirms the order in part, reverses the order in part, and

remands the case to the district court for further proceedings consistent with the Court’s opinion.

The appellee shall pay all costs relating to this appeal, both in this Court and in the court below.